                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

MASS DYNAMICS, LLC, BOSTON        )                     CIVIL ACTION NO. 19-12035
VAPOR, LLC, LINDA AND JEFFREY     )
VICK d/b/a VICK’S VAPE SHOP,      )
JIMBUDDY’S INCORPORATED, and,     )
JERALD MOLLMAN d/b/a J’S VAPOR    )
DEN,                              )
             Plaintiffs,          )
                                  )
v.                                )
                                  )
CHARLES D. BAKER, in his official )
capacity as GOVERNOR OF THE       )
COMMONWEALTH OF                   )
MASSACHUSETTS, MONICA BHAREL, )
M.D., in her official capacity as )
DEPARTMENT OF PUBLIC HEALTH       )
COMMISSIONER, and                 )
COMMONWEALTH OF                   )
MASSACHUSETTS,                    )
               Defendants.        )

                          AFFIDAVIT OF SERVICE

     1.    I am an attorney in good standing licensed to practice in Massachusetts
           state and federal courts. I represent the plaintiffs in the above-captioned
           matter.

     2.    On October 2, 2019, I forwarded the Plaintiffs’ Verified Amended
           Complaint and Motion for Temporary Restraining Order with
           Memorandum to process servers Dewsnap & Associates for service upon
           the Defendants in hand on October 3, 2019. At present, I have not
           received the returns of service from Dewsnap & Associates.

     3.    On October 2, 2019, I forwarded the Plaintiffs’ Verified Amended
           Complaint and Motion for Temporary Restraining Order with
           Memorandum to counsel for the Defendants at the Office of the
           Massachusetts Attorney General via email, which were received by the
           counsel for the Defendants on October 3, 2019.

     4.    On October 3, 2019, I forwarded the Notice scheduling the Hearing on
           Plaintiffs’ Motion for a Temporary Restraining Order to counsel for the
           Defendants at the Office of the Massachusetts Attorney General via email,
           which was received by them on the same day.


                                         1
         5.   On October 3, 2019, I spoke with counsel for the Defendants at the Office
              of the Massachusetts Attorney General via telephone and confirmed that
              they had received Plaintiffs Verified Amended Complaint, Motion for a
              Temporary Restraining Order, and notice of the same for the hearing on
              October 4, 2019, at 10:00 A.M.

I, CRAIG ROURKE, DO HEREBY DEPOSE AND SWEAR THAT THE ABOVE
TESTIMONY IS TRUE AND ACCURATE TO THE BEST OF MY KNOWLEDGE.



                                                  /s/ Craig E. Rourke
                                                  ______________________________
                                                  Craig E. Rourke

Dated:




                                          2
                            CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was filed with the Office
of the Civil Clerk for the United States District Court, District of Massachusetts, via
electronic means, and has been sent electronically to the Defendants on October 3, 2019:

Governor Charles Baker
Julia E. Kobick, Esq.
Timothy James Casey, Esq.
Office of the Attorney General
One Ashburton Place
Boston, MA 02108
617-963-2559
julia.kobick@state.ma.us
timothy.casey@state.ma.us

Commissioner of DPH Monica Bharel, M.D.
Julia E. Kobick, Esq.
Timothy James Casey, Esq.
Office of the Attorney General
One Ashburton Place
Boston, MA 02108
617-963-2559
julia.kobick@state.ma.us
timothy.casey@state.ma.us

Commonwealth of Massachusetts
Julia E. Kobick, Esq.
Timothy James Casey, Esq.
Office of the Attorney General
One Ashburton Place
Boston, MA 02108
617-963-2559
julia.kobick@state.ma.us
timothy.casey@state.ma.us




                                             _____/s/ Craig E. Rourke__________
                                             Craig E. Rourke




                                            3
